Order unanimously reversed, with costs, and motion granted. Memorandum: Special Term erred in denying plaintiffs’ motion for leave to serve an amended complaint (CPLR 3025, subd [b]). Leave to amend pleadings should not be denied on the basis of “‘lateness’” unless it is “ ‘coupled with significant prejudice to the other side, the very elements of the laches doctrine.’ ” (Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959, quoting Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3025:5, p 477.) It is well settled that it is an abuse of discretion as a matter of law to deny the motion in the absence of “prejudice or surprise resulting directly from the delay” (Fahey v County of Ontario, 44 NY2d 934, 935; Murray v City of New York, 43 NY2d 400; Stornelli v Aakron Rule Corp., 89 AD2d 1060; Cardy v Frey, 86 AD2d 968). Here, defendant made no tenable claim of either prejudice or surprise. (Appeal from order of Supreme Court, Onondaga County, John O’C. Conway, J. — amend complaint.) Present — Dillon, P. J., Callahan, Doerr, Green and Moule, JJ.